The defendant was convicted of murder in the first degree. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal, and was allowed thirty days to make and serve statement of case on appeal, and the State was allowed thirty days thereafter to file exception thereto, or to serve counter statement of case.
No case on appeal has been served, and the time for docketing appeals from the Ninth District for the Spring Term, of this Court, expired at 10:00 a.m., 26 April, 1949. S. v. Moore, 210 N.C. 459, 187 S.E. 586.
The Attorney-General moves to docket and dismiss the appeal. The motion must be allowed, but, according to our rule in capital cases, we *Page 217 
have examined the record to see if any error appears. We find no error therein. S. v. Watson, 208 N.C. 70, 179 S.E. 455.
Judgment affirmed.
Appeal dismissed.